Citation Nr: 0727299	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from June 1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2006, the veteran withdrew his request for a hearing 
before a Veterans Law Judge (VLJ) of the Board (see his 
representative's May 2006 electronic mail).  38 C.F.R. § 
20.702(e) (2006).  

In June 2006, for good cause shown, the Board advanced this 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2006).

In July 2006, the Board denied an additional claim for 
service connection for residuals of frostbite of the right 
hand, but remanded the claim concerning the right leg to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration - including 
sending a letter informing the veteran of the Veterans Claims 
Assistance Act (VCAA) and its attendant duty to notify and 
assist provisions.  The AMC sent the requested letter in July 
2006, and in May 2007 issued a supplemental statement of the 
case (SSOC) continuing to deny the claim concerning the right 
leg.  The case was then returned to the Board for further 
appellate review.




FINDING OF FACT

The medical evidence of record does not indicate the veteran 
currently has residuals of frostbite of the right leg.


CONCLUSION OF LAW

The veteran does not have residuals of frostbite of the right 
leg from disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from a letter sent to him in 
July 2006, as the Board had directed when remanding this 
claim earlier that month.  The letter specifically told him 
that VA needed specific information to show his entitlement 
to service connection, indicated what supporting evidence VA 
was responsible for obtaining, what evidence he needed to 
submit, and also indicated that if he had any additional 
information or evidence that would support his claim he 
should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, however, VCAA notification was given 
after the initial decision from which the appeal arose.  But 
this timing deficiency was effectively cured by 
readjudicating the claim in the May 2007 SSOC after providing 
the veteran the required VCAA notice on remand in the July 
2006 letter.  So the post-decisional notice was harmless 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that even where there was no pre-initial-
decision notice, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).



The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided this notice in the July 2006 
letter and again in the May 2007 SSOC.

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained 
- which is obtainable.  The veteran and his representative 
have not identified any outstanding evidence.  Indeed, the 
veteran's local representative specifically acknowledged in 
his recent June 2007 statement (on VA Form 646) that all 
aspects of the Board's July 2006 remand appear to have been 
addressed.  He indicated he had no further comment, that the 
record appears complete, and that he had no additional 
arguments to submit.  The representative here in Washington, 
DC, reiterated this in an even more recent August 2007 
statement (hearing memorandum).  Therefore, the duty to 
assist has been fulfilled, as VA has obtained all identified 
records pertaining to the claim on appeal - to the extent 
the evidence mentioned is available.  There is no suggestion 
on the current record there remains evidence that is 
pertinent to the issue on appeal that has yet to be obtained.  
The appeal is ready to be considered on the merits.

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  38 C.F.R. § 
3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Legal Analysis

The veteran's service medical records (SMRs) indicate he was 
treated for chronic frostbite in March 1945, in particular, 
involving his left great toe.  The report of a November 1945 
physical examination given prior to separation from service 
indicates he had frostbite of the feet and was hospitalized 
for two months.  There is no indication the frostbite 
affected his right leg.  He was, however, treated for 
furunculosis (i.e., a skin infection) of the right leg in 
March 1945.

A review of the veteran's VA outpatient treatment records 
indicates he has not been treated for any residuals of 
frostbite involving his right leg.  Although he complains of 
an unsteady gait, this appears to be due to his bilateral 
foot disorder - itself a residual of the frostbite he 
sustained in service, but which already has been 
service connected and rated as 10-percent disabling for each 
foot.  There is no similar indication he has frostbite 
residuals also affecting his right leg from the injury in 
service.

Also of record is a December 2003 VA examination report.  In 
the report the veteran complained of fatigue in his legs.  
But the examiner indicated the fatigue was most likely from 
stenosis in the veteran's lower back.

So there is no medical evidence of record associating the 
veteran's right leg symptoms of unsteady gait and fatigue to 
a frostbite injury in service.  Without any competent medical 
evidence confirming he currently has residuals of frostbite 
of his right leg and linking these residuals to his military 
service, he has no valid claim.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

Consequently, the claim for service connection for residuals 
of frostbite of the right leg must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for residuals of frostbite 
of the right leg is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


